Case: 21-50631     Document: 00516198321         Page: 1     Date Filed: 02/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               February 10, 2022
                                  No. 21-50631
                                                                 Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Adrian Urias,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:21-CR-37-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Adrian Urias pleaded guilty to possession with intent to distribute
   methamphetamine and was sentenced to 126 months of imprisonment. He
   now appeals, asserting that the district court erred in applying a two-level




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50631      Document: 00516198321            Page: 2    Date Filed: 02/10/2022




                                      No. 21-50631


   enhancement under U.S.S.G. § 2D1.1(b)(1) based on the possession of a
   dangerous weapon.
          The district court’s application of § 2D1.1(b)(1) is a factual finding
   reviewed for clear error. United States v. King, 773 F.3d 48, 52 (5th Cir.
   2014). “A factual finding is not clearly erroneous if it is plausible, considering
   the record as a whole.” Id. (internal quotation marks and citation omitted).
   For the enhancement to apply, the Government must first prove the
   defendant possessed the firearm, which it may do by showing the firearm was
   in the same location as drugs or drug paraphernalia. See id. at 53. If the
   Government meets its burden, the defendant can avoid the enhancement
   only “by showing that it was clearly improbable that the weapon was
   connected with the offense.” Id. (internal quotation marks and citation
   omitted).
          Contrary to Urias’s assertion, the record does not establish that he
   merely touched the firearm in question or that the firearm was not found in
   proximity to his drug stash. Instead, the record reflects that Urias claimed
   responsibility for a rifle that was found on a bed in the same room as drugs,
   drug paraphernalia, and Urias’s personal belongings. In light of the record as
   a whole, it is plausible that Urias possessed a firearm and that he “did not
   carry his burden of showing that it was clearly improbable that the firearm
   was connected to his offense of conviction.” Id. at 54 (internal quotation
   marks omitted). Accordingly, the district court did not clearly err in applying
   § 2D1.1(b)(1). See id. at 52-54.
          AFFIRMED.




                                           2